  Case 1:20-cv-02906-NLH Document 9 Filed 09/23/20 Page 1 of 2 PageID: 51



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
______________________________
                                :
JACQUAR STOKES,                 :
                                :    No. 20-cv-2906 (NLH)
                Petitioner,     :
                                :
                v.              :    MEMORANDUM OPINION
                                :
                                :
NEW JERSEY                      :
DEPARTMENT OF CORRECTIONS,      :
                                :
                Respondent.     :
______________________________:

     IT APPEARING THAT:

     1.    Petitioner Jacquar Stokes filed a petition for writ of

habeas corpus under 28 U.S.C. § 2254.        ECF No. 1.

     2.    On September 8, 2020, mail sent to Petitioner’s address

of record at CFCF in Philadelphia, Pennsylvania was returned as

undeliverable.     ECF No. 8.

     3.    The Notice mailed to Petitioner’s address of record has

been returned to sender with the envelope marked “Return to

Sender, Attempted – Not known, Unable To Forward.”          Id. at 2.       A

handwritten notation on the envelope indicated Petitioner had

been “paroled.”     Id.

     4.    Petitioner has not communicated with the Court

regarding his new address, in violation of Local Civil Rule

10.1.     See L. Civ. R. 10.1(a) (“Counsel and/or unrepresented


                                    1
  Case 1:20-cv-02906-NLH Document 9 Filed 09/23/20 Page 2 of 2 PageID: 52



parties must advise the Court of any change in their or their

client’s address within seven days of being apprised of such

change by filing a notice of said change with the Clerk.”).

     5.   Based on Petitioner’s failure to comply with Local

Civil Rule 10.1, the Clerk of the Court will be ordered to

administratively terminate this case.

     6.    Petitioner may reopen this matter by submitting his

new contact information to the Court.

     7.    The Clerk shall be directed to reopen this matter upon

receipt of Petitioner’s new address.

     8.   An appropriate order follows.




Dated: September 23, 2020                  s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
